980 F.2d 743
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Irvin D. STAGNER, Plaintiff-Appellant,v.UNITED STATES PATENT AND TRADEMARK OFFICE, Ronald Quigg,Commissioner of Patents, James E. Denny, Deputy AssistantCommissioner, Jeffrey V. Nas, Petition Examiner, Samih N.Zaharna, Director of Patent Examining Group 320, FrederickR. Schmidt, Supervisor of Patents Examining Group 320, JamesG. Smith and Debra Meislin, Defendants-Appellees.
No. 92-1340.
United States Court of Appeals, Federal Circuit.
Oct. 15, 1992.Rehearing Denied Nov. 30, 1992.

PER CURIAM.


1
Before MICHEL, PLAGER and LOURIE, Circuit Judges:


2
AFFIRMED.  Fed.Cir.R. 36.